PER CURIAM.
Now this day come the parties by their counsel and present a stipulation to dismiss this appeal, which said stipulation is in the words and figures following, to wit:
“It is stipulated and agreed by and between T. J. Sullivan, Counsel for The Mine ‘B’ Coal Company, a Corporation, organized and existing under the laws of the State of Delaware, Plaintiff-Appellee, and John R. Kane and John P. Madden, Counsel for The Progressive Miners of America, Local Union No. 54, Thomas Dillon, et al, Defendants-Appellants, that the appeal of a cause entitled The Mine ‘B’ Coal Company, a Corporation organized and existing under the laws of the State of Delaware, Plaintiff-Appellee, vs. The Progressive Miners of America, Local Union No. 54, Thomas Dillon, et al., Defendants-Appellants, from the District Court of the United States for the Southern District of Illinois, Southern Division, heretofore filed and now pending in the *997United States Circuit Court of Appeals for the Seventh Circuit, shall be immediately dismissed without prejudice, costs paid by defendants-appellants, and that upon approval of this stipulation by said United States Circuit Court of Appeals for the Seventh Circuit, or a Judge thereof, and upon full payment of all costs, the Clerk of said Court shall enter an order dismissing said appeal without prejudice, as provided in Rule 18 of said United States Circuit Court of Appeals for the Seventh Circuit.
“Dated this 22nd day of November, A. D. 1938.”
On consideration whereof, it is now here ordered, adjudged and decreed by this court that this appeal be, and the same is hereby, dismissed, with costs, pursuant to the foregoing stipulation.